Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Rejoinder
Claim 1 is allowable. Claims 8-10, 21, and 23-25, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 07/09/2021, is hereby withdrawn and claims 8-10, 21, and 23-25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Andrew Baraniak on 11/05/2021.
The application has been amended as follows: 
4.	(Currently Amended) The isolated monoclonal antibody or antigen-binding fragment of claim 1, wherein the antibody or antigen-binding fragment thereof is
chimeric and/or 

16.	(Currently Amended) A method of treating a disease or condition selected from the group consisting of a cancer and an infectious disease

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are drawn to anti-TIM-3 antibodies that each comprise distinct heavy and light chain CDRs 1-6, see claim 1. At the time of the invention, anti-TIM-3 antibodies were well-known in the art and widely used, see, for example, Takayanagi et al. (US PG PUB 2012/0189617, publication date: 07/26/2012), Karsunky et al. (US PG PUB 2013/0022623, publication date: 01/24/2013), and Sabatos-Peyton et al. (US PG PUB 2015/0218274, publication date: 08/06/2015); however even though the prior art teaches numerous anti-TIM-3 antibodies, following a sequence search and review of the heavy and light chain CDRs recited in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 7-12, 16, 21-25, 27, and 28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221. The examiner can normally be reached M-F 9:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/NELSON B MOSELEY II/Examiner, Art Unit 1642